[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION
Pursuant to a plea agreement, James D. Breneman, represented by counsel, entered Alford pleas of guilty in the Champaign County Court of Common Pleas to improperly discharging a firearm into an occupied structure and receiving stolen property. Breneman's pleas followed the trial court's denial of his motion to suppress evidence. Breneman was sentenced to imprisonment of three years and of ten months, respectively, to be served concurrently. Breneman appeals, advancing two assignments of error.
  I.  THE TRIAL COURT ERRED IN OVERRULING DEFENDANT-APPELLANT'S MOTION TO SUPPRESS AND IMPROPERLY RULED TO ALLOW INTO EVIDENCE THE GUN OBTAINED DURING THE OCTOBER 30, 1997 STOP AND SUBSEQUENT SEARCH OF DEFENDANT-APPELLANT'S VEHICLE.
  II. THE TRIAL COURT ERRED IN OVERRULING DEFENDANT-APPELLANT'S MOTION TO SUPPRESS A VIDEO TAPED INTERVIEW WITH THE POLICE IN WHICH GANG RELATED ACTIVITY AND GUNS WERE DISCUSSED WHEN DEFENDANT-APPELLANT WAS NOT PROPERLY INFORMED OF HIS MIRANDA RIGHTS.
We do not reach the merits of these assignments because Breneman's counseled pleas of guilty operate as a waiver of these assigned errors. See Huber Hts. v. Duty (1985),27 Ohio App.3d 244.
The assignments are overruled.
The judgment will be affirmed.
BROGAN, J. and YOUNG, J., concur.
Copies mailed to:
Jack W. Whitesell, Jr.
Cathy J. Weithman
Hon. Roger Wilson